This is an appeal by Consolidated Mason, Inc., an employer, and (American) Lumbermen’s Mutual Casualty Company of Illinois, carrier, from an award providing compensation to claimant and charging the award equally against the appellant insurance carrier and the State Insurance Fund, as insurer of A. La Sala & Bros., Inc., another employer. The award covers a period from May 16, 1938, to August 8, 1942, and the case has been continued. The Industrial Board found that ilaimant sustained two accidents, one while an employee of A. La Sala & Bros., Inc., and another while an employee of the Consolidated Mason, Inc. The Board also found that both accidents contributed to the disability found during the period covered by the award. There is substantial evidence to sustain these findings. Award affirmed, with costs to the State Insurance Board. All concur.